1
2
3
4
5
6
7
                     UNITED STATES DISTRICT COURT
8
                  SOUTHERN DISTRICT OF CALIFORNIA
9
10
11   SECURITIES AND EXCHANGE             Case No. 18cv2287-GPB(BLM)
     COMMISSION,
12
                                         TEMPORARY RESTRAINING
13             Plaintiff,                ORDER AND ORDERS: (1)
                                         FREEZING ASSETS; (2)
14       vs.                             PROHIBITING THE
                                         DESTRUCTION OF
15   BLOCKVEST, LLC and REGINALD         DOCUMENTS; (3) GRANTING
     BUDDY RINGGOLD, III a/k/a RASOOL    EXPEDITED DISCOVERY; AND,
16   ABDUL RAHIM EL,                     (4) REQUIRING
17                                       ACCOUNTINGS; AND ORDER
               Defendants.               TO SHOW CAUSE RE
18                                       PRELIMINARY INJUNCTION
19                                       (FILED UNDER SEAL)
20
21
22
23
24
25
26
27
28
1          This matter came before the Court upon the Ex Parte Application of Plaintiff
2    Securities and Exchange Commission (“SEC”) for a Temporary Restraining Order
3    and Orders (1) Freezing Assets; (2) Prohibiting the Destruction or Alteration of
4    Documents; (3) Granting Expedited Discovery; and (4) Requiring Accountings; and
5    Order to Show Cause Re Preliminary Injunction (the “TRO Application”).
6          The Court, having considered the SEC’s Complaint, the TRO Application, the
7    supporting Memorandum of Points and Authorities, the supporting declarations and
8    exhibits, and the other evidence and argument presented to the Court, finds that:
9          A.    This Court has jurisdiction over the parties to, and the subject matter of,
10               this action.
11         B.    The SEC has made a sufficient and proper showing in support of the
12               relief granted herein, as required by Section 20(b) of the Securities Act of
13               1933 (“Securities Act”), 15 U.S.C. § 77t(b), and Section 21(d) of the
14               Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78u(d),
15               by evidence establishing a prima facie case and reasonable likelihood that
16               defendants Blockvest LLC (“Blockvest”) and Reginald Buddy Ringgold,
17               III, aka Rasool Abdul Rahim El (“Ringgold”) (collectively,
18               “Defendants”) have engaged in, are engaging in, are about to engage in,
19               and unless restrained and enjoined will continue to engage in
20               transactions, acts, practices, and courses of business that constitute
21               violations of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a), and
22               Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
23               thereunder, 17 C.F.R. § 240.10b-5, and that Blockvest and Ringgold have
24               engaged in, are engaging in, are about to engage in, and unless restrained
25               and enjoined will continue to engage in transactions, acts, practices, and
26               courses of business that constitute violations of Section 5 of the Securities
27               Act, 15 U.S.C. §§ 77e.
28

                                             1
1          C.    Good cause exists to believe that, unless restrained and enjoined by order
2                of this Court, Defendants will dissipate, conceal, or transfer assets which
3                could be the subject to an order directing disgorgement or the payment of
4                civil money penalties in this action. It is appropriate for the Court to
5                issue this Temporary Restraining Order ex parte so that prompt service
6                on appropriate financial institutions can be made, thus preventing the
7                dissipation of assets.
8          D.    Good cause exists to believe that an accounting of Defendants’ assets is
9                necessary.
10         E.    Good cause exists to believe that, unless restrained and enjoined by order
11               of this Court, Defendants may alter or destroy documents relevant to this
12               action.
13         F.    Good cause exists to believe that expedited discovery is necessary.
14                                                I.
15         IT IS HEREBY ORDERED that the SEC’s TRO Application is GRANTED.
16                                                II.
17         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants
18   Blockvest and Ringgold are temporarily restrained and enjoined from violating,
19   directly or indirectly, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and
20   Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or
21   instrumentality of interstate commerce, or of the mails, or of any facility of any
22   national securities exchange, in connection with the purchase or sale of any security:
23         (a)    to employ any device, scheme, or artifice to defraud;
24         (b)    to make any untrue statement of a material fact or to omit to state a
25                material fact necessary in order to make the statements made, in the light
26                of the circumstances under which they were made, not misleading; or
27         (c)    to engage in any act, practice, or course of business which operates or
28

                                              2
1                 would operate as a fraud or deceit upon any person.
2                 IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
3    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
4    binds the following who receive actual notice of this Order by personal service or
5    otherwise: (a) Defendants’ officers, agents, servants, employees, and attorneys; and
6    (b) other persons in active concert or participation with any of the Defendants or with
7    anyone described in (a).
8                                                 III.
9          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
10   Defendants Blockvest and Ringgold are temporarily restrained and enjoined from
11   violating Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)] in the offer or sale
12   of any security by the use of any means or instruments of transportation or
13   communication in interstate commerce or by use of the mails, directly or indirectly:
14         (a)    to employ any device, scheme, or artifice to defraud;
15         (b)    to obtain money or property by means of any untrue statement of a
16                material fact or any omission of a material fact necessary in order to
17                make the statements made, in light of the circumstances under which they
18                were made, not misleading; or
19         (c)    to engage in any transaction, practice, or course of business which
20                operates or would operate as a fraud or deceit upon the purchaser.
21                IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
22   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
23   binds the following who receive actual notice of this Order by personal service or
24   otherwise: (a) Defendants’ officers, agents, servants, employees, and attorneys; and
25   (b) other persons in active concert or participation with any of the Defendants or with
26   anyone described in (a).
27
28

                                              3
1                                                  IV.
2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3    Defendants Blockvest and Ringgold are temporarily restrained and enjoined from
4    violating Section 5 of the Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in
5    the absence of any applicable exemption:
6          (a)    Unless a registration statement is in effect as to a security, making use of
7                 any means or instruments of transportation or communication in
8                 interstate commerce or of the mails to sell such security through the use
9                 or medium of any prospectus or otherwise;
10         (b)    Unless a registration statement is in effect as to a security, carrying or
11                causing to be carried through the mails or in interstate commerce, by any
12                means or instruments of transportation, any such security for the purpose
13                of sale or for delivery after sale; or
14         (c)    Making use of any means or instruments of transportation or
15                communication in interstate commerce or of the mails to offer to sell or
16                offer to buy through the use or medium of any prospectus or otherwise
17                any security, unless a registration statement has been filed with the
18                Commission as to such security, or while the registration statement is the
19                subject of a refusal order or stop order or (prior to the effective date of
20                the registration statement) any public proceeding or examination under
21                Section 8 of the Securities Act [15 U.S.C. § 77h].
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24   binds the following who receive actual notice of this Order by personal service or
25   otherwise: (a) defendants Blockvest’s and Ringgold’s officers, agents, servants,
26   employees, and attorneys; and (b) other persons in active concert or participation with
27   defendant Blockvest or Ringgold or with anyone described in (a).
28

                                               4
1                                                  V.
2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3    Defendant Ringgold, his agents, servants, employees, attorneys, subsidiaries, and
4    affiliates, and those in active concert or participation with him, who receive actual
5    notice of this Order, by personal service or otherwise, and each of them, be and
6    hereby are temporarily until further order of this Court restrained and enjoined from
7    directly or indirectly participating in the offer or sale of any securities, including but
8    not limited to any digital securities, and from making any misrepresentations or
9    omissions about SEC or other regulatory approval in connection with the offer or sale
10   of any securities, including but not limited to any digital securities.
11         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
12   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
13   binds the following who receive actual notice of this Order by personal service or
14   otherwise: (a) Defendant Ringgold’s officers, agents, servants, employees, and
15   attorneys; and (b) other persons in active concert or participation with Defendant
16   Ringgold or with anyone described in (a).
17                                                 VI.
18         IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
19   Defendants Blockvest and Ringgold be and hereby are temporarily restrained and
20   enjoined from, directly or indirectly, transferring, assigning, selling, hypothecating,
21   changing, wasting, dissipating, converting, concealing, encumbering, or otherwise
22   disposing of, in any manner, any funds, securities, claims or other real or personal
23   property, including any digital assets, digital currencies, virtual currencies, digital
24   tokens, cryptocurrencies, digital wallets, or other tangible, intangible, or digital assets,
25   wherever located, of any of the Defendants, or their subsidiaries or affiliates
26   (including but not limited to Blockchain Investment Group LLC, Blockchain
27   Investment Group LLP, Rosegold Investments LLP, Rosegold Investments Trust,
28

                                               5
1    Master Investment Group, Inc., and the Blockchain Exchange Commission, LLC),
2    owned by, controlled by, managed by, or in the possession or custody of any of them,
3    and from transferring, encumbering, dissipating, or incurring charges or cash
4    advances on any debit or credit card or the credit arrangement of any of the
5    Defendants, or their subsidiaries and affiliates.
6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
7    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
8    binds the following who receive actual notice of this Order by personal service or
9    otherwise: (a) Defendants’ officers, agents, servants, employees, and attorneys; and
10   (b) other persons in active concert or participation with any of the Defendants or with
11   anyone described in (a).
12                                                 VII.
13         IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
14   an immediate freeze shall be placed on all monies and assets, including all digital
15   assets, digital currencies, virtual currencies, digital tokens, cryptocurrencies, digital
16   wallets, or other tangible, intangible, and digital funds or assets, wherever located
17   (with an allowance for necessary and reasonable living expenses to be granted only
18   upon good cause shown by application to the Court with notice to and an opportunity
19   for the SEC to be heard) in all accounts at any bank, financial institution, brokerage
20   firm, third-payment payment processor, coin exchange, or any other holder or
21   custodian of any digital assets, digital currencies, virtual currencies, digital tokens,
22   cryptocurrencies, digital wallets, or other tangible, intangible, or digital funds or
23   assets held in the name of, for the benefit of, or over which account authority is held
24   by Defendants Blockvest and/or Ringgold and/or affiliates Blockchain Investment
25   Group LLC, Blockchain Investment Group LLP, Rosegold Investments LLP,
26   Rosegold Investments Trust, Master Investment Group, Inc., and the Blockchain
27   Exchange Commission, LLC, including but not limited to the accounts listed below:
28

                                               6
1
2    INSTITUTION       ACCOUNT                 ACCOUNT NO.
                       NAME/OWNER
3    BANK OF AMERICA   Rasool Abdul Rahim El   325079498700
                       Trust                   325079498399
4
5    BANK OF AMERICA   Rasool Abdul Rahim El   325095064972
                                               481588…8582 (debit card)
6
     BANK OF AMERICA   Master Investment       325082031523
7                      Group, Inc.             325092853005
8
     BANK OF AMERICA   Rosegold Investments    325095910880
9                      LLP

10   JP MORGAN CHASE   Master Investment       886238711
     BANK              Group, LLC dba
11
                       Rosegold Investments
12
     JP MORGAN CHASE   Reginald Ringgold       783312…1121(debit card)
13   BANK
14   JP MORGAN CHASE   Rasool El               481582…3809 (debit card)
15   BANK                                      481582…4800 (debit card)
                                               481582…5322 (debit card)
16
     PAYPAL            Reginald Ringgold       1564370229568289352
17                                             1589677836721976931
                                               1828159465350819247
18
                                               2170064952165086601
19                                             1978756392010903071
                                               1159922998120038936
20                                             2200047502434790508
                                               2239833005836864900
21                                             1697676460743813480
22                                             1244226387877475343
                                               1655155987077902358
23
     PAYPAL            Rasool El               1505879638050490276
24                                             2177595728224883540
                                               1198073135855240766
25
26   VENMO             Rasool El               ID # 27153350

27
28

                                       7
      VENMO                  Reginald Ringgold            ID # 13071513
1
2     WELLS FARGO            Blockchain Investment        1597820230
      BANK                   Group LLC
3
      WELLS FARGO            Rosegold Investments         913810612
4     BANK                   LLC
5
      TD AMERITRADE          Reginald Ringgold III        865821810
6
      TD AMERITRADE          Master Investment Group      488085726
7                            LLC dba Rosegold
8                            Investments

9     GEMINI TRUST CO.       Rasool Abdul Rahim El        267925
      LLC
10    COINBASE, INC.         Rasool Abdul Rahim El        seeringgold@gmail.com
11
12         Any bank, financial institution, brokerage firm, third-party payment processor,
13   or coin exchange, or any other holder or custodian of any digital assets, digital
14   currencies, virtual currencies, digital tokens, cryptocurrencies, or such monies or
15   assets described above shall hold and retain within their control and prohibit the
16   withdrawal, removal, transfer or other disposal of any such funds or other assets
17   except as otherwise ordered by this Court.
18                                                VIII.
19         IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
20   each of Defendants Blockvest and Ringgold be and hereby are temporarily restrained
21   and enjoined from, directly or indirectly: destroying, mutilating, concealing,
22   transferring, altering, or otherwise disposing of, in any manner, any documents, which
23   includes all books, records, computer programs, computer files, data objects existing
24   in any state, computer printouts, contracts, emails, correspondence, memoranda,
25   brochures, or any other documents of any kind in their possession, custody or control,
26   however created, produced, or stored (manually, mechanically, electronically, or
27
28

                                              8
1    otherwise), and any accounts, account passwords, computer passwords, device PINs
2    and passwords, cryptographic keys, or digital wallets, pertaining in any manner to
3    Defendants Blockvest or Ringgold.
4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
5    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
6    binds the following who receive actual notice of this Order by personal service or
7    otherwise: (a) Defendants’ officers, agents, servants, employees, and attorneys; and
8    (b) other persons in active concert or participation with any of the Defendants or with
9    anyone described in (a).
10                                                 IX.
11         IT IS FURTHER ORDERED that Defendants Blockvest and Ringgold, within
12   five days of the issuance of this Order, shall each prepare and deliver to the SEC a
13   detailed and complete schedule of all of their assets, including all real and personal
14   property exceeding $5,000 in value, and all bank, securities, and other accounts
15   identified by institution, branch address, and account number, and all digital assets,
16   digital currencies, virtual currencies, digital tokens, cryptocurrencies, digital wallets,
17   or other tangible, intangible, or digital funds or assets, wherever located. The
18   accounting shall include a description of the sources of all such assets. Such
19   accounting shall be filed with the Court and a copy shall be delivered to the SEC to
20   the attention of Amy Jane Longo, Regional Trial Counsel, U.S. Securities and
21   Exchange Commission, Los Angeles Regional Office, 444 S. Flower St., Suite 900,
22   Los Angeles, California 90071. After completion of the accounting, each of the
23   Defendants shall produce to the SEC at a time agreeable to the SEC, all books,
24   records and other documents supporting or underlying their accounting.
25                                                 X.
26         IT IS FURTHER ORDERED that any person who receives actual notice of this
27   Order by personal service or otherwise, and who holds, possesses, or controls assets
28

                                               9
1    exceeding $5,000 for the account or benefit of any of the Defendants, including any
2    digital assets, digital currencies, virtual currencies, digital tokens, cryptocurrencies,
3    digital wallets, or other tangible, intangible, or digital assets, wherever located,
4    including any such assets held in any safe deposit box, shall within 5 days of
5    receiving actual notice of this Order provide counsel for the SEC with a written
6    statement identifying all such assets, the value of such assets, or best approximation
7    thereof, and any account numbers or account names in which the assets are held.
8                                                   XI.
9          IT IS FURTHER ORDERED that the SEC’s application for expedited
10   discovery concerning Defendants, their assets and activities, is granted and that,
11   commencing with the time and date of this Order, in lieu of the time periods, notice
12   provisions, and other requirements of Rules 26, 30, 33, 34, 36, and 45 of the Federal
13   Rules of Civil Procedure and the corresponding Local Rules of this Court, discovery
14   shall proceed as follows:
15         (A)    Pursuant to Rule 30(a) of the Federal Rules of Civil Procedure, the SEC
16   may take depositions upon oral examination on two days’ notice of any such
17   deposition. Depositions may be taken Monday through Saturday. As to the
18   Defendants, and their agents, servants, promoters, employees, brokers, and associates,
19   and any person who transferred money to or received money from any account(s) at
20   any of the bank, financial institution, brokerage firm, third-payment payment
21   processor, or coin exchange identified above, or any other holder or custodian of any
22   digital assets, digital currencies, virtual currencies, digital tokens, or cryptocurrencies
23   identified above, the SEC may depose such witnesses after serving a deposition notice
24   by email, facsimile, hand or overnight courier upon such individuals, and without
25   serving a subpoena on such witness. Depositions that have not been signed by the
26   witness may be used for purposes of the hearing on the SEC’s application for
27   preliminary injunction.
28

                                               10
1          (B)    Pursuant to Rule 33(a) of the Federal Rules of Civil Procedure, each
2    Defendant shall answer the SEC’s interrogatories within three days of service of such
3    interrogatories upon Defendant.
4          (C)    Pursuant to Rule 34(b) of the Federal Rules of Civil Procedure, each
5    Defendant shall produce all documents requested by the SEC within three days of
6    service of such request, with production of the documents made to Amy Jane Longo,
7    U.S. Securities and Exchange Commission, Los Angeles Regional Office, 444 S.
8    Flower St., Suite 900, Los Angeles, California 90071, or such person or place as
9    counsel for the SEC may direct in writing.
10         (D)    Pursuant to Rule 36(a) of the Federal Rules of Civil Procedure, each
11   Defendant shall respond to the SEC’s requests for admissions within three days of
12   such requests.
13         (E)    All written responses to the SEC’s requests for discovery under the
14   Federal Rules of Civil Procedure shall be delivered by email, facsimile, hand delivery
15   or overnight courier to the SEC to the attention of Amy Jane Longo, U.S. Securities
16   and Exchange Commission, Los Angeles Regional Office, 444 S. Flower St., Suite
17   900, Los Angeles, California 90071, longoa@sec.gov , or such other place and person
18   as counsel for the SEC may direct in writing.
19         (F)    Written discovery propounded and depositions taken pursuant to this
20   section of this Order shall not count against the limitations on the number or duration
21   of written discovery and depositions set forth in the Federal Rules of Civil Procedure.
22         (G)    All discovery requests and responses may be served via email, facsimile,
23   or by hand delivery on counsel for the parties.
24                                                XII.
25         IT IS FURTHER ORDERED that at on October 18, 2018 at 1:30 p.m. in
26   Courtroom 2D, the Defendants, and each of them, shall appear before the Honorable
27   Gonzalo P. Curiel, Judge of the United States District Court for the Southern District
28

                                             11
1    of California, to show cause, if there be any, why a preliminary injunction should not
2    be granted. Any declarations, affidavits, points and authorities, or other submissions
3    in support of, or in opposition to, the issuance of such an Order shall be filed with the
4    Court and delivered to Amy Jane Longo, U.S. Securities and Exchange Commission,
5    Los Angeles Regional Office, 444 S. Flower St., Suite 900, Los Angeles, California
6    90071, and served via email, facsimile, or by hand to the offices of the Defendants or
7    their attorneys no later than 12:00 p.m. on October 11, 2018. Any reply papers shall
8    be filed with the Court and served via email, facsimile, or by hand to opposing
9    counsel no later than 12:00 p.m. on October 15, 2018.
10                                                 XIII.
11         IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this
12   action for the purpose of implementing and carrying out the terms of all orders and
13   decrees which may be entered herein and to entertain any suitable application or
14   motion for additional relief within the jurisdiction of this Court.
15         IT IS SO ORDERED.
16
     Dated: October 5, 2018
17
18
19
20
21
22
23
24
25
26
27
28

                                              12
